                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

CHRISTOPHER R. CLASS,
       Plaintiff,                                              No. 6:18-cv-323-REW

v.

STATE OF KENTUCKY, et al.,                                     OPINION & ORDER
       Defendants.


                                       *** *** *** ***

       Pro se Plaintiff Christopher Class challenged Kentucky’s imposition of state taxes on his

federal employment income. DE 1. The Court, on sua sponte review, dismissed Class’s complaint

for lack of jurisdiction and entered judgment in favor of the Defendants. See DE 19 (Opinion &

Order); DE 20 (Judgment). Class now objects to the dismissal pursuant to 5 U.S.C. § 702. See DE

21 (Motion to Object). The cited statute provides for review of agency acts, not district court

judgments. See 5 U.S.C. § 702 (“A person suffering legal wrong because of agency action, or

adversely affected or aggrieved by agency action within the meaning of a relevant statute, is

entitled to judicial review thereof.”). However, given Plaintiff’s pro se status, the Court will

construe the filing as a motion to alter or amend under Rule 59(e). See Davis v. Prison Health

Servs., 679 F.3d 433, 437-38 (6th Cir. 2012) (describing liberal construction obligations).

       The Sixth Circuit narrowly defines appropriate circumstances for Rule 59(e) relief. A

movant must show: “(1) a clear error of law; (2) newly discovered evidence; (3) an intervening

change in controlling law; or (4) a need to prevent manifest injustice.” Michigan Flyer, LLC v.

Wayne County Airport Authority, 860 F.3d 425, 431 (6th Cir. 2017). As the Court reads the filing,

Class alleges 4 errors that are not simply restatements of his original claims. See Sault Ste. Marie
Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998) (“A motion under Rule

59(e) is not an opportunity to re-argue a case.”). He contends the Court erred: (1) in assuming that

Class failed to exhaust his administrative remedies; (2) by minimizing the amount in controversy;

(3) in assuming that Class could not successfully prove his claims before a jury; (4) and by finding

the parties lacked complete diversity. See DE 21 at 1–4.

        Plaintiff, again “and as a foundational flaw of the entire case, [failed] to address the most

relevant federal statute: 28 U.S.C. § 1341.” DE 19 at 5. Class failed to show any error in the Court’s

application of the Tax Injunction Act. This deficiency renders Class’s pending attack on the

Court’s judgment entirely ineffective. For clarity, the Court reproduces the relevant discussion, in

full:

        The Tax Injunction Act, divests, rather than bestows, jurisdiction on this Court. See
        [28 U.S.C. § 1341] (“The district courts shall not enjoin, suspend or restrain the
        assessment, levy or collection of any tax under State law where a plain, speedy and
        efficient remedy may be had in the courts of such State.”). The Act erects a “broad
        jurisdictional barrier,” see Moe v. Confederated Salish & Kootenai Tribes, 96 S.
        Ct. 1634, 1640 (1976), and “has its roots in equity practice, in principles of
        federalism, and in recognition of the imperative need of a State to administer its
        own fiscal operations.” Tully v. Griffin, Inc., 97 S. Ct. 219, 222 (1976). The Act
        bars claims that a state tax is illegal or unconstitutional. Id. (finding that the Act
        prevented federal litigation of a claim that a New York state tax violated the
        Commerce, Due Process, and Equal Protection Clauses); Thiokol Corp. v. Dep't of
        Treasury, State of Mich., Revenue Div., 987 F.2d 376, 378 (6th Cir. 1993) (“Th[e]
        exclusion of federal courts from the state taxation area is so far reaching it precludes
        federal courts from declaring state tax laws unconstitutional.”). “[I]t is generally
        recognized that federal suits for state tax refunds are also barred by the Act.”
        Coleman v. Campbell Cnty. Library Bd. of Tr., 901 F. Supp. 2d 925, 929-30 (E.D.
        Ky. 2012) (collecting cases); see also Northwest Airlines, Inc. v. Tennessee State
        Bd. of Equalization, 11 F.3d 70, 73 (6th Cir. 1993) (“[T]here is a strong
        presumption against district court jurisdiction over claims seeking to enjoin state
        tax collection procedures.”).

        The Tax Injunction Act thus bars Class’s challenges to Kentucky’s taxation policy
        so long as the Commonwealth offers a plain, speedy, and efficient remedy. See 28
        U.S.C. § 1341. While Class vaguely alludes to failed attempts at administrative
        relief, see DE 1 at 9-10, 12, Class does not allege that the state remedies are sluggish
        or inefficient. See Colonial Pipeline Co. v. Morgan, 474 F.3d 211, 218 (6th Cir.

                                                   2
       2007) (“State procedures that call for an appeal to a state court from an
       administrative decision meet these minimal criteria.” (citation and quotation marks
       omitted)). “A state remedy is plain, speedy and efficient if it provides the aggrieved
       party with a ‘full hearing and judicial determination at which a taxpayer may raise
       any and all constitutional objections to the tax,’ with ultimate review available in
       the United States Supreme Court.” Id. (citation omitted).

       Kentucky courts routinely resolve tax questions like those Class presents. For
       example, courts in the Commonwealth have resolved declaratory judgment actions
       based on constitutional attacks against state and city taxes. See, e.g., St. Ledger v.
       Revenue Cabinet, et al., 942 S.W.2d 893 (Ky. 1997) (resolving validity of state tax
       statutes); City of Bromley v. Smith, 149 S.W.3d 403 (Ky. 2004) (holding a city tax
       unconstitutional). Kentucky courts also have adjudicated tax-refund propriety. See,
       e.g., Revenue Cabinet v. Gossum, 887 S.W.2d 329 (Ky. 1994) (resolving plaintiffs’
       class action, which sought refunds of taxes paid pursuant to an unconstitutional
       statute). In short, Kentucky courts offer Class a plain, speedy, and efficient remedy.
       See Coleman, 901 F. Supp. 2d at 934 (rejecting argument that “Kentucky offers no
       adequate remedy”); Cf. Colonial Pipeline Co., 474 F.3d at 218 (“The likelihood of
       plaintiff's success in the state court is not a factor to be considered when
       determining whether the jurisdictional prohibition of § 1341 applies.” (citation
       and quotation marks omitted)); Am. Landfill, Inc. v. Stark/Tuscarawas/Wayne Joint
       Solid Waste Mgmt. Dist., 166 F.3d 835, 837 n.1 (6th Cir. 1999) (declining to address
       adequacy of state remedy where the party bearing the jurisdictional burden did not
       argue the point). In turn, the Tax Injunction Act bars this Court’s consideration of
       Class’s claims.

DE 19 at 5–7 (emphasis added).

       Class’s only current claim bearing any resemblance to a dispute regarding TIA application

is his exhaustion allegation. See DE 21 at 1–2. However, availability, not exhaustion of remedies

is the relevant question for TIA purposes. Cf. Colonial Pipeline Co., 474 F.3d at 218 (A plaintiff’s

relative likelihood of success in the state system is irrelevant “when determining whether the

jurisdictional prohibition of § 1341 applies.” (citation and quotation marks omitted)). Class did not

and does not here challenge the speed or efficiency of Kentucky’s remedial scheme.1


1
  Additionally, the Court notes that Class’s claim that Kentucky “failed to comply with
administrative process” does not amount to a dispute regarding the availability of state remedies.
DE 21 at ¶ 7. When, as Class claims, a party has administratively exhausted, the Commonwealth
provides for state court review. See, e.g., KRS 13B.140 (“A party may file a petition for judicial
review only after the party has exhausted all administrative remedies[.]”).

                                                 3
      Because the motion provides no reason to call the Court’s prior dismissal into question, the

Court DENIES DE 21.

      This 17th day of June, 2019.




                                               4
